Citation Nr: 1517666	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO. 13-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD) and a bulging disc at L5-S1, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for a cervical spine disability, to include damaged vertebrae and DDD.

3. Entitlement to service connection for a left hip disability, to include bursitis, to include as secondary to service-connected bilateral knee disabilities.

4. Entitlement to service connection for a right hip disability, to include bursitis, to include as secondary to service-connected bilateral knee disabilities.

5. Entitlement to service connection for a right hand disability, to include carpal tunnel syndrome.

6. Entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder, to include as secondary to service-connected bilateral knee, right shoulder, and left lower extremity disabilities.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 1984, and from December 1984 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied the service connection claims above and entitlement to TDIU.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a low back disability, a cervical spine disability and an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2004 rating decision denied service connection for a low back disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the September 2004 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability, to include DDD.

3. A left hip disability, to include bursitis, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

4. A right hip disability, to include bursitis, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

5. A right hand disability, to include carpal tunnel syndrome, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.
CONCLUSIONS OF LAW

1. The September 2004 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2. New and material evidence sufficient to reopen the claim of service connection for a low back disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).

3. The criteria for service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4. The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

5. The criteria for service connection for a right hand disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claims is discussed below.
A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letters in August 2009 and June 2010, prior to the initial unfavorable adjudication in August 2010. These letters advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letters contained all of the necessary information listed above, VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records and all identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2010 and July 2010. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for a right hand and bilateral hip disabilities. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for a low back disability in September 2004. The Veteran was notified of the decision, but did not file a notice of disagreement within the applicable one year appellate period. Therefore, the September 2004 rating decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. The evidence of record in September 2004 consisted of the Veteran's service treatment records, a pre-discharge medical evaluation, and the Veteran's lay statements. The evidence of record did not show a current low back disability. Evidence received since the rating decision includes VA and private treatment records, lay statements from the Veteran's wife, VA examinations, and additional lay statements from the Veteran. Of particular note, the VA and private treatment records reflect various diagnoses of a low back disability, including DDD.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a current low back disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a low back disability is warranted.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral hip and right hand disabilities. The Board will address each claim in turn, applying the legal framework outlined above. As the analysis for the left and right hip disabilities is substantially the same, they will be addressed together for the purposes of brevity.

A. Bilateral Hip Disabilities

The Veteran contends he is entitled to service connection for bilateral hip disabilities, to include bursitis, to include as secondary to bilateral knee disabilities. For the reasons stated below, service connection for left or right hip disabilities is not warranted on a direct, secondary, or presumptive basis.

Beginning with direct service connection, the medical evidence establishes that that the Veteran has been diagnosed with left and right hip bursitis during the course of the appeal. As such, the first element of service connection (a current disability) has been met. Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. In June 2010, the Veteran indicated that his left hip pain began in approximately 1993 and right hip pain began in 2006, both of which he is competent to report. Jandreau, 492 F.3d at 1377. The Veteran's wife submitted a lay statement indicating that the Veteran experiences hip pain, which she is competent to report. Id. However, the statement did not address the onset of the left or right hip disability, and is therefore not probative of the presence of an in-service injury or event.

Concerning the Veteran's statements indicating that his left hip pain had its onset in 1993, they are inconsistent with the Veteran's in-service statements concerning his own medical history. The Veteran denied any joint issues or problems with arthritis, rheumatism or bursitis on reports of medical history from July 1993, August 1997 and February 1999, all of which were completed around or after the time of the alleged onset. Such inconsistent statements undermine the credibility of the Veteran's statements concerning the onset of left hip pain in service, and render them of no probative value.

The Veteran's service treatment records are wholly silent for any diagnosis of a left or right hip disability or complaints of symptoms associated therewith. In-service medical examinations from May 1987, June 1988, July 1993, August 1997, and February 1999 are all silent for any diagnosis of a left or right hip disability, as are the accompanying reports of medical history where present. The Veteran's June 2004 medical board report does not indicate the presence of any left or right hip disabilities independent of or associated with the noted knee disabilities for which he was released from service. In light of the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding of a nexus between the current disability and service. As noted above, while the Veteran has stated that his left hip pain has been continuous since service, he also indicated that his right hip pain did not have its onset until 2006, which is some two years after his separation from service. Id. Again, while the Veteran's wife testified to the presence of current hip pain, which she is competent to do, her statement is not probative of the issue of nexus as it does not testify to persistent symptoms since service, only the current condition. Id. 

Concerning the Veteran's statements of persistent left hip pain since service, as detailed above he has provided conflicting statements concerning persistent symptoms since the stated onset year of 1993. These inconsistencies undermine the credibility of his statements as to persistent left hip pain since 1993, and render them of no probative value. The Veteran's own statements clearly indicate the right hip condition has not been continuous since service.

A July 2010 VA examiner indicated that the Veteran's bilateral hip disabilities were less likely than not related to service. The examiner based this opinion on the fact that the Veteran was not seen in service for any hip disabilities and none were noted on medical examinations. The examiner further indicated that since service the Veteran had several x-rays and bone scans that revealed no left or right hip abnormalities. As this opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA and private treatment records reflect complaints of right hip pain in July 2007 at the earliest, and of bilateral hip pain in January 2009. A July 2009 private treatment record diagnosed the Veteran with bursitis. Prior to the July 2007 complaint the records are silent for any complaints of left or right hip pain or a diagnosis of any disability following his December 2004 separation from service. January 2009, March 2010 and July 2010 imaging reports reflect normal hips bilaterally. 

While not dispositive of the issue of nexus, gaps in time without treatment or complaint, provided the proper foundation is present, can be weighed against lay evidence of record. Maxson, 230 F.3d at 1333. In light of the Veteran's frequent treatment at VA for other orthopedic issues since his separation from service, it is reasonable to determine the Veteran would have sought VA treatment for his hip disabilities if present prior to the initial July 2007 complaint. Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  As it is reasonably likely that the Veteran would have sought treatment for bilateral hip disabilities during the years without treatment, the Board finds that the two to five year span without complaint or treatment for hip disabilities weighs heavily against the Veteran's claim. Maxson, 230 F.3d at 1333.

Based on the competent and credible lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's left or right hip disabilities are causally related to his active duty service. As neither the second nor third elements are met service connection for left and right hip disabilities, to include bursitis, is not warranted on a direct basis. 38 C.F.R. § 3.303. 

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with bilateral hip bursitis, which is not a chronic disease for VA purposes, nor is it encompassed by a broader listed disease or disability, such as arthritis. 38 C.F.R. § 3.309(a). As the Veteran is not diagnosed with a chronic disease for VA purposes, service connection for left and right hip disabilities, to include bursitis, based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Finally, the Veteran has currently diagnosed bilateral hip disabilities and is service connected for bilateral knee disabilities. Therefore, the threshold requirements for secondary service connection, specifically a current disability and at least one other separate, service-connected disability to which the current disability can be attributed, have been met. 38 C.F.R. § 3.310.

However, the preponderance of the evidence is against a finding that the Veteran's left or right hip disabilities were either caused or aggravated by his service-connected left or right knee disabilities. The Veteran has asserted that his bilateral hip disabilities were caused by his knee disabilities. However, the Veteran, as a lay person, is not competent to provide an opinion as to the etiology of his left and right hip disabilities, specifically whether they were caused or aggravated by his knees, as to do so requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377.

The July 2010 VA examiner indicated that the left and right hip disabilities were less likely than not secondary to the service-connected knee disabilities, stating that arthritis of the knee is not a known etiology for bursitis of the hip. An additional addendum opinion provided in April 2012 indicated that the hip disabilities were less likely than not aggravated by the knee disabilities as there was no evidence of an association between the two conditions. As the opinions addressed both aspects of secondary service connection, were based on accurate facts and were supported by reasoned rationales, the Board finds they are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05. VA and private treatment records are silent for any opinions linking the Veteran's bilateral hip disabilities in any way to his bilateral knee disabilities.

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left or right knee disabilities were caused or aggravated by his service connected left or right knee disabilities. As such, secondary service connection for left and right hip disabilities is not warranted in this case. 38 C.F.R. § 3.310.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease, or that the Veteran's left and right hip disabilities are causally related to his service, were caused or aggravated by other service-connected disabilities, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.

B. Right Hand Disability

The Veteran contends he is entitled to service connection for a right hand disability, to include carpal tunnel syndrome. For the reasons stated below, the Board finds that service connection for a right hand disability is not warranted on a direct or presumptive basis.

The medical evidence shows that the Veteran has been diagnosed with carpal tunnel syndrome, and service treatment records reflect that the Veteran sustained a right hand injury, specifically a metacarpal fracture, in September 1998. Therefore, a current disability and an in-service injury have been shown. Thus, the dispositive issue in this case is the presence of a causal relationship between the current disability and the in-service injury.

Beginning with direct service connection, the preponderance of the evidence is against a finding that the Veteran's right hand disability, to include carpal tunnel syndrome, is causally related to his in-service injury. The Veteran has indicated that his right hand disability is related to service. While the Veteran is competent to testify as to the persistence of lay observable symptoms such as pain, he is not competent to testify to the presence of a causal nexus between his current disability and his in-service injury, as to do so requires expertise in the field or orthopedic or neurologic medicine. Jandreau, 492 F.3d at 1377.

To the extent the Veteran has endorsed consistent right hand pain since service, the Veteran's statements have been inconsistent. The Veteran reported in March 2009 that he had been experiencing right hand pain when attempting to grip since December 2008. During his VA examination the Veteran indicated the onset of his claimed right hand disability was in 2009. Such inconsistencies undermine the credibility of the Veteran's statements as they pertain to persistent symptoms since service, and they are therefore entitled to no probative weight.

The Veteran was provided a VA examination in July 2010. The examiner indicated that it was less likely than not that the Veteran's current right hand disability, to include carpal tunnel syndrome, was causally related to his in-service injury. The examiner stated that the August 1998 injury resulted in a fifth metacarpal fracture, and that remote metacarpal fractures are not a cause of carpal tunnel syndrome. The examiner further noted that carpal tunnel syndrome was not first diagnosed or noted until 2009, and there were no notations of complaints of hand pain between separation from service in December 2004 and 2009. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

Private and VA treatment records reflect that the Veteran was first diagnosed with carpal tunnel syndrome in June 2009 based on private EMG results. A March 2009 private treatment record reflects that the Veteran complained of pain when trying to grip objects. Prior to this March 2009 record, there is no evidence of complaints or diagnoses of a right hand disability. No opinions linking the current disability and the in-service injury are present.

While not dispositive of the issue of nexus, such lengthy gaps in time, given the proper foundation, can be weighed against lay evidence of record. Maxson, 230 F.3d at 1333. Here, in light of the painful manifestations of the specifically claimed right hand disability and his frequent treatment at VA for orthopedic and neurologic issues from 2005 to 2009, it is reasonable to determine the Veteran would have sought VA treatment for the right hand disability if present prior to 2009. Horn, 25 Vet. App. at 239; Buczynski, 24 Vet. App. at 224; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1824 (32d ed. 2012) (describing the symptoms associated with carpal tunnel syndrome). As it is reasonably likely that the Veteran would have sought treatment for a right hand disability or its symptomatology if present, the Board finds that the approximately five year span without complaint or treatment for a right hand disability generally or carpal tunnel specifically weighs heavily against the Veteran's claim. Maxson, 230 F.3d at 1333.

Based on the competent and credible lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's current disability is causally related to his active duty service. As the third element is not met, service connection for a right hand disability, to include carpal tunnel syndrome, is not warranted on a direct basis. 38 C.F.R. § 3.303. 

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with carpal tunnel syndrome, which is not a specifically listed chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, the Board notes that carpal tunnel syndrome could potentially be encompassed by the general category of "organic diseases of the nervous system," and thus be considered a chronic disease. Id. 

However, even assuming arguendo that carpal tunnel syndrome does constitute an organic disease of the nervous system, there is no evidence that carpal tunnel syndrome manifested either in-service or within the first post-service year. Service treatment records are silent for any diagnoses of right hand carpal tunnel syndrome, and are also silent for any symptoms associated therewith. The first diagnosis of carpal tunnel syndrome occurred in June 2009, and the earliest record noting possible symptomatology post service is from March 2009, which indicates an onset of symptoms in December 2008. Prior to March 2009, there are no complaints or diagnoses of a right hand disability. 

While the Veteran has asserted persistent symptoms since service, these statements conflict with his reported onset dates noted in his treatment records, thus rendering the statements not credible and or no probative value. As there is no competent and credible evidence of either in-service manifestations sufficient to identify the disease entity or manifestations within the first post-service year, service connection for a right hand disability, to include carpal tunnel syndrome, is not warranted based on the presumption in favor of chronic disease or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's right hand disability, to include carpal tunnel syndrome, is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a left hip disability, to include bursitis, to include as secondary to service-connected bilateral knee disabilities, is denied.

Entitlement to service connection for a right hip disability, to include bursitis, to include as secondary to service-connected bilateral knee disabilities, is denied.

Entitlement to service connection for a right hand disability, to include carpal tunnel syndrome, is denied.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). Concerning the low back disability, the VA examiner, as part of the supporting rationale, indicated that the Veteran was not seen again for back pain after 1990, and that his physical examinations in 1993 and 1999 were negative for low back pain. However, service treatment records reflect additional complaints of low back pain in June 2004, prior to the Veteran's separation from service in December 2004. As medical opinions based on an inaccurate factual premise are entitled to no probative weight, and there are no other medical opinions of record, the Board still does not have sufficient medical evidence to make a determination on the claim. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). 

Additionally, an August 2008 private treatment record reflects that the Veteran was diagnosed with underlying congenital central spinal stenosis from L2-3 to L5-S1. There is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes. Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. 38 C.F.R. § 3.306. However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990). 

Controlling law also dictates that a congenital defect is distinguished from a congenital disease in that "the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'" Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). No opinion has been provided as to whether the Veteran's low back disability: (i) constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression. Answers to these distinctly medical questions are required prior to appellate disposition. Therefore, the Board must remand for a new examination to determine the nature and etiology of the low back condition.

Concerning the claimed cervical spine disability, the July 2010 VA examiner opined that the claimed cervical condition was less likely than not related to service as the Veteran only had one complaint of myofascial pain in-service, and that 1993 and 1999 medical examinations were silent for a neck condition. However, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). In this case, the Veteran has both during the July 2010 examination and in a November 2009 SSA record indicated that his neck pain had its onset between 2000 and 2004, which is after the last cited medical examination. These statements were not addressed in the rationale. As such, the Board finds that the claim must be remanded for a new examination.

Finally, with respect to the claim of service connection for a psychiatric disorder, to include as secondary to service-connected knee, shoulder and left lower extremity disabilities, the examiner stated that the Veteran's diagnosed psychiatric disorder was likely due to his low back pain, which is not a service-connected disability. However, the examiner also indicated in the examination report that a medical opinion was not requested, and did not directly address whether the Veteran's psychiatric disability was either caused or aggravated by any of his service connected disabilities, particularly his knees, shoulder, and left lower extremity. Therefore, the Board must remand the claim for a new examination to determine whether the Veteran's psychiatric disorder was caused or aggravated by his service-connected disabilities.

As the determinations regarding service connection for a low back disability and an acquired psychiatric disorder could impact the adjudication of entitlement to TDIU, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the service connection issues and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's cervical spine and low back disabilities. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Concerning the cervical spine disability:

1) Is it at least as likely as not (a fifty percent probability or greater) that the cervical spine disability, to include DDD, was incurred or aggravated in service?

In answering this question, the examiner should address the Veteran's statements indicating that his neck pain had its onset between 200 and 2004.

b) Concerning the lumbar spine disability:

1) Does the Veteran have a congenital low back disability as noted in the August 2008 private treatment record?

2) If yes, is the congenital low back condition considered to be a "defect" or "disease" for VA purposes? 

A congenital defect is more or less stationary in nature and a congenital disease is capable of improving or deteriorating.

3) If it is a congenital or development defect, is it at least as likely as not (a fifty percent probability or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the lumbar spine?

4)  If it is a disease, was it at least as likely as not aggravated (i.e., permanently increased in severity) during active service? 

5) If yes, was the increase in disability clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease?

6) If no congenital condition is found, is it at least as likely as not (a fifty percent probability or greater) that the low back disability, to include DDD, was incurred or aggravated in service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include depression and adjustment disorder. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder, to include depression and adjustment disorder, was caused by the Veteran's service-connected disabilities, including the bilateral knee, right shoulder, left lower extremity, disabilities?

b) If none of the service-connected disabilities caused the acquired psychiatric disorder, is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by the service connected disabilities, including the bilateral knee, right shoulder or left lower extremity disabilities?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the service-connected disabilities.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder was otherwise incurred or aggravated in service?

A detailed rationale for the opinion must be provided. In providing an opinion, the examiner should consider the Veteran's assertions that his depression is due to his limitations resulting from his service-connected disabilities generally, including the bilateral knee, right shoulder, and left lower extremity disabilities.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Conduct any further development of the Veteran's TDIU claim deemed necessary, to include scheduling the Veteran for an examination regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employability. If found necessary, the examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities as they may relate to his ability to function in a work setting and to perform work tasks.

5. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


